Citation Nr: 1752460	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a skin disorder, to include hives, urticaria, and angioedema.

5.  Entitlement to service connection for a nasal disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 1999 to September 2007. He served in Southwest Asia and his military decorations include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Cleveland, Ohio, Regional Office (RO). In June 2017, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In the June 2017 Board Remand, the RO was directed to schedule the Veteran for VA examinations for the claimed disorders. The record indicates that he was scheduled for a July 2017 examination for which he did not report. In an August 2017 telephone call, he informed VA that they had the incorrect mailing address for him and he never received notification of the July 2017 examination. He was told the examinations would be rescheduled and stated that he would attend. In August 2017, the Veteran again failed to report for his scheduled examinations. The VA contractor document indicating that the Veteran failed to report, however, includes the Veteran's prior address. The letter sent to the Veteran informing him that he had been scheduled for examinations is not in the record. It is possible, however, that the notification letter was sent to the address the contractor had on file, which was not the Veteran's current address. Therefore, remand is necessary so the Veteran can be rescheduled for his examinations.

The case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to obtain an opinion as to the nature and etiology of vertigo, a left ankle disorder, sleep apnea, a skin disorder, and a nasal disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

IF NOTIFICATION OF THE EXAMINATIONS IS SENT VIA MAIL, THE LETTER MUST BE MAILED TO THE VETERAN'S LAST KNOWN ADDRESS AND A COPY OF THE LETTER MUST BE ASSOCIATED WITH THE CLAIMS FILE. IF NOTIFICATION OF THE EXAMINATIONS IS COMPLETED VIA TELEPHONE, A RECORD OF THE TELEPHONE CONVERSATION MUST BE ASSOCIATED WITH THE CLAIMS FILE.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each of the following was caused by any in-service disease, disorder, event, or injury, or in any way originated during service:

i.  vertigo. 

ii.  a left ankle disorder.

iii.  sleep apnea.

iv.  a skin disorder.

v.  a nasal disorder.

b.  whether each of the following is the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness:

i.  vertigo. 

ii.  a left ankle disorder.

iii.  sleep apnea.

iv.  a skin disorder.

v.  a nasal disorder.

c.  whether each of the following was caused by the Veteran's service-connected disorders:

i.  vertigo. 

ii.  a left ankle disorder.

iii.  sleep apnea.

iv.  a skin disorder.

v.  a nasal disorder.

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), tinnitus, and a right ankle strain.

d.  whether each of the following was aggravated by the Veteran's service-connected disorders:

i.  vertigo. 

ii.  a left ankle disorder.

iii.  sleep apnea.

iv.  a skin disorder.

v.  a nasal disorder.

The Veteran is currently service-connected for PTSD, tinnitus, and a right ankle strain.

e.  whether vertigo manifested to a compensable degree within one year of service separation.

The examiner's attention is drawn to the following:

*May 2003 post-deployment health assessment stating that the Veteran had been exposed to chemicals while deployed. VBMS Entry 8/7/2014, p. 79-80. 

*May 2008 VA treatment record where the Veteran reported joint pain. VBMS Entry 3/25/2010, p. 25.

*December 2009 private treatment records indicating that the Veteran was seen in the emergency medical department for hives, itching, and swelling and was diagnosed with hives and urticaria. VBMS Entry 9/24/2010.

*December 2009 VA treatment record indicating treatment for lip swelling and stating a diagnosis of recurrent angioedema. VBMS Entry 3/25/2010, p. 7.

*January 2010 private sleep study results stating that the Veteran had sleep apnea. VBMS Entry 10/1/2010.

*February 2010 VA treatment record stating a diagnosis of obstructive sleep apnea. VBMS Entry 3/25/2010, p. 1.

*March 2010 Application for Compensation where the Veteran wrote that he injured his ankle while stationed in Iraq doing foot patrols, in trainings, and carrying loaded ruck sacks and weapons, and that he had sleeping and nasal problems which started while he was stationed in Iraq.

*October 2010 statement from a fellow servicemember who shared a room with the Veteran in-service stating that the Veteran had interrupted sleep, snored so loud it woke others, and would take long breaths and stop breathing while sleeping. 

*October 2010 statement from the Veteran's sister and parents stating that since returning from service he had difficulty breathing while sleeping, would sometimes stop breathing while sleeping, that he snored loudly, and that they sometimes had to wake him to make sure he was breathing. They also stated that the Veteran had ankle complaints following service.

*December 2010 VA examination reports.

*September 2012 VA treatment record stating that the Veteran had occasional dizziness in the afternoon but indicating that it was a hypoglycemia symptom. VBMS Entry 6/30/2017, p. 234.

*April 2013 VA Form 9 where the Veteran wrote that sleep apnea started in service; that he felt constantly stuffed up, had to inhale and exhale forcefully or he felt like he was not getting sufficient air, and that he thought his nasal disorder was related to the sleep apnea; that dizzy spells began in service and were brought on by his severe tinnitus; that he believed his hives began as a result of service in Southwest Asia; and that his left ankle disorder began as a result of repetitive strain resulting from in-service training and combat activities.

*July 2013 VA treatment record where the Veteran had complaints of left ankle weakness and stating that he was issued an ankle support. VBMS Entry 6/30/2017, p. 183-184.

*July 2013 VA treatment record stating that the Veteran had achy ankles and a history of multiple sprains, which the clinician stated was likely a result of degenerative joint disease or frozen due to his type II diabetes mellitus. VBMS Entry 1/7/2014, p. 24-25.

*July 2013 VA left ankle X-ray study stating that the Veteran had a heel spur but no other ankle disorder. VBMS Entry 6/30/2017, p. 378.

*July 2014 VA treatment record stating that the Veteran had left ankle pain. VBMS Entry 6/30/2017, p. 126.

*March 2015 VA treatment record where the Veteran reported left ankle discomfort but that the ankle brace helped. VBMS Entry 6/30/2017, p. 113.

*April 2015 VA left ankle X-ray study stating that the Veteran had a heel spur but otherwise was normal. VBMS Entry 6/30/2017, p. 376.

*June 2017 Board Remand.

2.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




